IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-30891
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DONALD L. PUCH,

                                         Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 97-CR-30005-1
                        - - - - - - - - - -
                           April 9, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Donald L. Puch appeals his jury conviction for conspiracy

with intent to distribute cocaine and possession with intent to

distribute cocaine.   He argues that the district court abused its

discretion in admitting testimony of the “street” value of the

cocaine given his offer to stipulate to the quantity and that the

district court clearly erred in finding that his consent to the

search of his vehicle had been freely given prior to his arrest.

     Puch has not shown that the probative value of the evidence

of the cocaine’s “street” value is substantially outweighed by

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-30891
                                -2-

the danger that the evidence would inflame the passions of the

jury.   Fed. R. Evid. 403; United States v. Rosa-Fuentes, 970 F.2d
1379, 1382 (5th Cir. 1992).   With due deference to the magistrate

judge’s credibility determination, and viewing the evidence in

the light most favorable to the Government, the magistrate

judge’s finding that the consent was freely given prior to the

arrest is plausible in light of the record viewed in its entirety

and thus was not clear error.    United States v. Thompkins, 130
F.3d 117, 119-20 (5th Cir. 1997); United States v. Breeland, 53
F.3d 100, 103 (5th Cir. 1995).

     AFFIRMED.